Citation Nr: 9934764	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-51 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension in the amount of $5,553.00, to 
include the issue of whether waiver of recovery is precluded 
by bad faith.

(The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for 
impotence on a secondary basis and entitlement to an 
increased rating for service-connected prostatitis will be 
addressed in a separate decision.)   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on a period of active duty for training 
from May to June 1962 and served on active duty from June 
1962 to October 1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1996 decision of 
the Committee on Waivers and Compromises of the Montgomery, 
Alabama, Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  The Committee found that 
the veteran's actions leading to the creation of the 
overpayment constituted bad faith, thereby precluding further 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.

Review of the claims file reflects that an overpayment of 
improved disability pension in the amount of $5,553.00 was 
created as a result of non-reporting of the veteran's 
spouse's earnings from self employment of $3,074.00 in 1993.  
The veteran, in addition to contending that recovery of the 
overpayment in question would result in undo hardship, has 
disputed the validity of this overpayment on the basis of the 
fact that he was not living with his wife in 1993 or 1994 
because she had to provide "24 hour a day care" for her 
mother in her mother's house.  He has also claimed in written 
contentions and oral testimony presented at a September 1996 
hearing that he was not aware that his wife had earned the 
money in question.  Thus, it is clear from the veteran's 
appeal that he wishes to challenge the overpayment on 
alternative grounds, on the basis of proper creation of the 
overpayment, i.e., validity.  However, the validity issue was 
not adjudicated by the Committee prior to the certification 
of the appeal to the Board.

In view of the foregoing, further review of his waiver claim 
by the Board at this time must be deferred pending formal 
adjudication of the validity issue.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1999); see also VAOPGCPREC 6-98, 63 Fed.Reg. 31264 (1998).  
On this point, the General Counsel stated the following in 
VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

In this case, it is clear that the veteran has filed a claim 
as to both of these issues simultaneously, and based on the 
Board's review of the file, he should be provided the 
opportunity to add the validity issue to his appeal.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.   Undertake such development as is 
necessary in order to adjudicate the 
issue of the validity of the 
indebtedness.  Then formally adjudicate 
the issue of whether the overpayment of 
improved disability pension benefits in 
the amount of $5,553.00 was properly 
created.  Supporting analysis and 
explanation must be provided with respect 
to the veteran's arguments concerning the 
validity of the overpayment, as described 
above.  Notify the appellant of his 
appellate rights.  See 38 U.S.C.A. § 5104 
(West 1991); 38 C.F.R. § 3.103 (1999).  
If the finding is adverse and the 
appellant files a notice of disagreement, 
he should be provided a statement of the 
case which includes a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations were 
applied to the salient facts in the 
adjudication of this claim.  He should 
also be advised that he may add this 
issue to his present appeal by filing a 
substantive appeal within 60 days of the 
issuance of the statement of the case, 
see 38 C.F.R. § 20.302(b) (1999), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  

2.  Readjudicate the veteran's waiver 
claim.  If waiver is not precluded by bad 
faith, after information concerning the 
veteran's current financial status has 
been obtained, reach a determination as 
to whether collection of the indebtedness 
would be contrary to the principle of 
equity and good conscience.  If the 
determination with respect to any issue 
remains adverse to the veteran, issue a 
supplemental statement of the case.  The 
appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, return the case to the Board, if in order.  

The appellant need take no action until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


